*258Dissenting Opinion by
Wright, J.:
This case is of great concern to the City of Philadelphia. It involves the right of the City to protect the public treasury. In my view it is not a case in which summary judgment should have been entered. The City asserts that collusion existed between employes in the Streets Department and this appellee, that certain equipment was purchased as a result of the collusion, and that this equipment was defective. Important issues of fact are presented which should be submitted to a jury.